Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court erred in denying plaintiff’s motion for summary judgment on its complaint, which seeks a return of its bid security in the sum of $70,530, together with interest. We disagree with defendant’s contention that plaintiff forfeited its bid security notwithstanding that defendant, within 45 days after the formal bid opening, awarded and executed a contract for the subject work to another bidder. Accordingly, pursuant to the language of subparagraph 4.2.3 of the supplementary instructions to bidders, defendant was obligated to return plaintiff’s bid security "within forty-eight (48) hours after [defendant] and the accepted Bidder have executed the Contract”. (Appeal from order of Supreme Court, Cayuga County, Contiguglia, J.— summary judgment.) Present—Denman, J. P., Green, Balio, Lawton and Davis, JJ.